PER CURIAM.
On the authority of Dickey v. Circuit Court, 200 So.2d 521 (Fla.1967), we issued an alternative writ of mandamus to compel an early state court trial of petitioner who is a federal prisoner incarcerated in Atlanta, Georgia. See also, Smith v. Hooey, 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607 opinion filed January 20, 1969.
By his return the respondent advises that he has filed a “No Information” with the Clerk of the Circuit Court of Leon County, Florida. As a result of this he announces that this proceeding is now moot.
We construe the action of the respondent to have the effect of cancelling the de-tainer warrant heretofore filed against the petitioner with the warden of the United States Penitentiary, Atlanta, Georgia.
The alternative writ is discharged and the petition is dismissed.
It is so ordered.
ERVIN, C. J., and THORNAL, CARLTON, ADKINS and BOYD,' JJ., concur.